DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with to the species organic binder: polyether resins terminated by blocked silane groups; plasticizer: phthalates; and reactive diluent: none, of claims 1-10, 12, 14-19 in the reply filed on 18 August 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement

The information disclosure statement(s) (IDS) filed on 5/21/2020 and 7/28/22 is in compliance with the provisions of S7 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Claim Objections

Claim 1 is objected to because of the following informalities:
The Examiner suggests spelling out acronyms i.e. DSC, GPC, THF, at least once in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites in “addition to a) and b) and depending on said binder, a plasticizer or a reactive diluent as defined below,” is rendered vague and indefinite.  The term ‘depending on said binder’makes the claims unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Locko et al. (US Serial No. 20080223519A1).
Locko et al. teaches a diamine, dicarboxylic acid and a hydroxy substituted carboxylic acid together. More preferably, the diamines for use include ethylenediamine, hexamethylenediamine, piperazine, N-aminoethylpiperazine, and polyoxypropylenediamines. [0059].  Where a polyoxyalkylenediamine, a non-limiting example of which includes polyoxypropylenediamine, is utilized, it will comprise an equivalent percent of the diamine which will range on the low end from 0.1, 4.5, 7, 25, 50, or 70 equivalent percent to on the high end to 5.5, 9, 20, 50, 75, 80 or 100 equivalent percent. Of course, the equivalent percent utilized will vary depending upon the particular polyoxyalkylenediamaine utilized and its molecular weight. Non-limiting examples of suitable ranges of polyoxypropylenediamine include 0.1 to 20 equivalent percent, 7 to 9 equivalent percent (for Jeffamine D2000 having a MW of 2000) 

    PNG
    media_image1.png
    144
    528
    media_image1.png
    Greyscale
 (reads on the mw of claim 2 and 5), and 4.5 to 5.5 equivalent percent (for Jeffamine D400 having a MW of 400) [0063]. More preferred hydroxy substituted carboxylic acids comprising in the range of about 6 to 24 carbon atoms, even more preferred in the range of about 6 to 18 carbon atoms. An even more preferred hydroxy substituted acid is 12-hydroxy stearic acid[0078] because they have secondary OH for low reactivity with carboxylic acid and also have the hydroxyl greater than 6 bonds from the acid group to minimize internal side reactions[0079]. Hydroxy substituted carboxylic acids with secondary alcohols will have an OH group hindered from reaction with carboxylic acids to form unwanted esters but still reactive enough to react with isocyanates. Non-limiting examples include lactic acid, 2-hydroxybutyric acid, 3-hydroxybutyric acid, 2-hydroxy-3,3-dimethylbutyric acid, 2-hydroxyhexanoic acid, and alpha-hydroxyisovaleric acid[0080].  The reference teaches the composition may also be formulated with conventional additives as are known in the art, non-limiting examples of which include plasticizers, compatible tackifiers, catalysts, fillers, anti-oxidants, pigments, mercapto/silane adhesion promoters, stabilizers and the like[0113].  Locko et al. teaches polyurethane [0096] and that suitable polyisocyanate compounds are useful for preparing a polyurethane base resin including aromatic, aliphatic, cycloaliphatic, and aralkyl polyisocyanate compounds containing from about 6 to about 100 carbon atoms [0104]. Reading on the plasticizers, the reference teaches suitable dicarboxylic acids which are not polymerized fatty acids include oxalic, glutaric, malonic, adipic, succinic, suberic, sebacic, azelaic, dodecanedioic, pimelic, terephthalic, isophthalic, phthalic, napthalene dicarboxylic acids and 1,4- or 1,3-cyclohexane dicarboxylic acids[0071]. Examples taught by the reference are formulated wherein the reaction is stirred at for one hour (at 100-105 C for Ex. 1-4 and 4A, and at 120-130 C for the remaining examples) under a partial vacuum to remove bubbles[0124].   While the reference does not use the term thixotropic, the reference teaches the formulations have adhesion to PVC cured.  Applicant specification states: [0069] Finally, the invention covers a final product which can be a coating, in particular PVC plastisol coating, or an adhesive seal or a mastic seal, which results from the use of at least one fatty amide as defined above according to the invention, as rheology additive and in particular as thixotropic agent.  Utilities include leather finishing, thermoplastic compositions for injection molding and extrusion, engineered components, flooring, alkyds, rosin tackifiers, lubricants, cosmetics, fuel additives, plasticizers, synthetic waxes, detergents, metalworking, hydraulic fluids, heat transfer fluids, antifoams, demulsifiers, and polyurethane CASE applications, coatings, adhesives, sealants and elastomers [0095]. Therefore, the claim to a transparent or non-transparent mastic formulation composition is inherent to the formulation.  
While the reference teaches the individual components of the claims, the reference does not specify the amide melting point.
At the time of filing, a person of ordinary skill in the art would have found it obvious that the melting point is at least 110C. One would have been motivated to test the melting point because examples taught in Locko et al. are formulated wherein the reaction is stirred at for one hour (at 100-105 C for Ex. 1-4 and 4A, and at 120-130 C for the remaining examples) [0124].  Hence, a skilled artisan would have reasonable expectation that the formulation has a melting point of at least 110C. 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627